Title: To Alexander Hamilton from Samuel Hodgdon, 24 March 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 24th March 1800
          
          I am duly favoured with your letter of the 18th instant covering an extract of a letter from Colonel Hamtramck—I do not recollect to have heard of seen any thing of the Return you mention—If I had an order would have issued for the supply of the articles, but even in this case it might not, as it oftens happens, been possible to transport them—unless a load or more is called for, it is difficult to find the means of transporting and seeming delay on this account often is chargable—We do all we can to prevent requisitions of any kind be delayed—The Colonel mentions Gun slings among the articles called for—none have been used for many years, of course we have none on hand—the other articles if I had the return might be sent to the places he mentions from Pittsburgh—indeed he might have drawn them from thence—I will write to our store keeper their to supply such parts of the requisition as he may have on hand.
          I am sir respectfully Yours, 
          
            Samuel Hodgdon
          
          General A Hamilton—
        